
	
		III
		112th CONGRESS
		2d Session
		S. RES. 401
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Whitehouse (for
			 himself, Mr. Kerry,
			 Mr. Lugar, Mr.
			 Cardin, Mr. Durbin,
			 Mr. Wyden, Mr.
			 Akaka, Mr. Brown of Ohio,
			 Mr. Brown of Massachusetts,
			 Mr. Boozman, and
			 Mr. Pryor) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			April 26, 2012
			Reported by Mr. Kerry,
			 without amendment
		
		
			September 13, 2012
			Considered and agreed to
		
		RESOLUTION
		Expressing appreciation for Foreign Service
		  and Civil Service professionals who represent the United States around the
		  globe.
	
	
		Whereas the United States Foreign Service was established
			 by Congress in 1924 to professionalize the country’s diplomatic and consular
			 services and advance freedom, democracy, and security for the benefit of the
			 people of the United States and the international community;
		Whereas the United States Agency for International
			 Development was established in 1961 to support the foreign policy goals of the
			 United States through economic, development, and humanitarian
			 assistance;
		Whereas the Department of State and the United States
			 Agency for International Development together employ more than 27,000 United
			 States nationals in the Foreign Service and Civil Service dedicated to
			 promoting United States interests around the world;
		Whereas Foreign Service personnel deploy to Asia, Africa,
			 the Americas, Australia, Europe, the Middle East, and Southeast Asia on a
			 permanent, rotating basis to defend and promote United States priorities
			 abroad;
		Whereas many Foreign Service employees spend months or
			 years away from families and loved ones on assignment to dangerous or
			 inhospitable posts where family members are not permitted;
		Whereas numerous Department of State and United States
			 Agency for International Development employees have lost their lives while
			 serving abroad;
		Whereas strong and purposeful United States diplomacy and
			 development, carried out by a diverse, professionally educated, and
			 well-trained force of Foreign Service and Civil Service professionals, are the
			 most cost-effective means to protect and advance United States interests
			 abroad;
		Whereas the promotion of commercial engagement by United
			 States businesses in foreign markets and targeted international development
			 projects support economic prosperity, job creation, and opportunities for
			 United States business and industry;
		Whereas United States diplomats are often the first line
			 of defense against international conflict and transnational security
			 threats;
		Whereas Foreign Service and Civil Service professionals
			 have worked to support the members of the United States Armed Forces involved
			 in critical national security missions and military engagements in dangerous
			 and unstable regions;
		Whereas Foreign Service and Civil Service professionals
			 administer emergency assistance in crisis situations; and
		Whereas the contributions of Foreign Service and Civil
			 Service professionals to the global advancement of international understanding,
			 American ideals, and the promotion of freedom and democracy around the world
			 should be commended: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 gives special appreciation to the Foreign Service and Civil Service personnel
			 of the Department of State, the United States Agency for International
			 Development, and other United States Government agencies that promote and
			 protect United State priorities abroad; and
			(2)owes a debt of
			 gratitude to these individuals, and their families, who put public service and
			 pride in their country ahead of comfort, convenience, and even safety in
			 service to the United States and the global community.
			
